EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of August 21, 2018 are hereby accepted as FORMAL.

It is noted that no amendment to the claims was made by the Request for Continuing Examination (RCE) of October 22, 2020, or after that date.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On line 3 of dependent claim 6, delete “Doppler (frequency) domain” and insert –Doppler, frequency, domain—therefor.

In that the examiner’s amendment above merely makes a minor, editorial change to the text of a claim to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In that the Request for Continuing Examination (RCE) of October 22, 2020 made no amendment to the claims at all, and in that no amendment has been made since that date, claims 1-6 remain allowable for the same reasons as set forth in the “Reasons for Allowance” with the Notice of Allowability of April 6, 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648